Citation Nr: 0200669	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  01-01 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
ocular histoplasmosis with macular scarring and decreased 
right eye vision, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for migraine 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from September 1989 to October 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000, rating action by the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In August 2001, the veteran testified at a personal hearing 
before the undersigned.  At that time he submitted written 
testimony and additional medical evidence for the record.  
The veteran also submitted a written waiver whereby he waived 
RO consideration of the additional evidence and records he 
submitted to the Member of the Board in conjunction with his 
personal hearing testimony.  See 38 C.F.R. §§ 19.37, 20.1304 
(2001).


FINDINGS OF FACT

1.  The veteran has best corrected distant vision in the 
right eye of 20/100 (the equivalent of 40/200) and vision in 
the left eye of 20/20, and no anatomical loss of the right 
eye or vision impairment of the left eye of 20/50 or less; 
and no active disease pathology.  

2.  The evidence of record shows the presence of 
characteristic prostrating migraine attacks occurring on the 
average of once a month over the last several months.

3.  Migraine headaches are not reasonably shown to result in 
very frequent completely prostrating prolonged attacks 
productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  Bilateral ocular histoplasmosis with macular scarring and 
decreased right eye vision is no more than 30 percent 
disabling.  38 U.S.C.A. §§ 1155, 1160, 5107(b) (West 1991); 
38 C.F.R. §§ 4.80, 4.83a, 4.84a,  Diagnostic Code 6077 
(2001). 

2.  The criteria have been met for a 30 percent evaluation 
for migraine headaches, but no more.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.124, Diagnostic Code 8100 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify  
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (or VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001)).  In addition, VA recently 
promulgated new regulations implementing these statutory 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Review of the claims folder reveals compliance 
with the new statutory and regulatory provisions.  That is, 
by way of a Statement of the Case, issued in December 2000, 
the RO has provided the veteran and his representative with 
the applicable laws and regulations and gave notice as to the 
evidence needed to substantiate this claim.  The veteran was 
also afforded a personal hearing in August 2001, where he 
provided both written and oral testimony.  

Review of the recently promulgated regulations reveals no 
significant changes applicable to this case that would 
warrant additional comment from the veteran or his 
representative.  No further evidentiary development is 
needed.  Therefore, there is no indication that the Board's 
present review of the claim will result in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384,  392-
94 (1993).  The Board is satisfied that the RO has fulfilled 
the applicable notice and duty to assist provisions.  


II.  Factual Background

Service medical records reveal that no eye abnormalities were 
shown upon service entrance, and that visual acuity was 20/20 
for both eyes.  On or about November 1994, the veteran was 
diagnosed with presumed ocular histoplasmosis in both eyes.  
The veteran underwent surgery on the right eye for this 
condition, and that surgery failed to increase his vision.  
Service medical records also show no neuropsychological 
abnormalities present at the time of service entrance.  
Following the veteran's eye surgery, he started having 
headaches for which he was treated with medication.  The 
veteran continued to have headaches for the remainder of his 
period of active duty.  

In December 1995, the veteran underwent a VA general medical 
examination.  He had just been discharged from service two 
years prior.  He had started work on an assembly line in 
December 1995, and had lost no time from work.  The veteran 
reported that he began having headaches 2 to 3 months after 
his eye surgery.  The veteran described that the headaches 
always occurred in the right temporal area, and that it was a 
vague strange feeling.  He described that within about 15-20 
minutes the headaches would spread over the entire right half 
of the head.  The veteran said that the pain was sharp in 
character, and was non-throbbing.  It lasted anywhere from 1 
to 3 days, associated with irritation from bright lights.  
The veteran said that all he could do to alleviate the 
headaches was to sit in a dark room.  The veteran reported 
that Motrin and Medrin helped, and that if he took Advil 
quickly when it first started, he could abort the headaches.  
He reported that the headaches had been happening 1 to 2 
times a month since about a year prior.  The veteran said 
that bending over seemed to aggravate the pain as well.  He 
did not notice any disturbance in vision during those 
episodes, other than being sensitive to light.  The veteran 
was examined, and the examination diagnoses included migraine 
headaches.  

In December 1995, the veteran also underwent a VA visual 
examination.  The veteran's chief complaint was that he had 
decreased vision in the right eye, and it had been that way 
since November 1994.  Past ocular history was pertinent for a 
diagnosis of presumed ocular histoplasmosis in November 1994.  
The veteran had had no changes in his vision since that time. 

Visual acuity in the right eye uncorrected at near was 20/200 
and uncorrected at distance was 20/300.  Visual acuity in the 
right eye corrected at near was 20/200 and corrected at 
distance was 20/300.  Visual acuity in the left eye 
uncorrected at near was 20/20, and uncorrected at distance 
was 20/20.  Visual acuity in the left eye corrected at near 
was 20/20 and at distance was 20/20.  The veteran reported no 
diplopia.  

Regarding visual field deficit, confrontational fields were 
full to finger count.  Extraocular motilities were smooth and 
full with both eyes.  The veteran demonstrated both a direct 
and consensual pupillary response.  No afferent pupillary 
defect was detected.  There was no change in his glasses 
prescription.  Slit lamp examination was clear.  Intraocular 
pressures were 16 in both eyes by Goldmann tonometry at 9:10 
a.m.  Dilated fundus examination revealed a cup to disk ratio 
in the right eye of .2 and in the left eye of .25 with a 
distinct margins and full rims.  The macula in the right eye 
showed a scar centrally with a gray elevation surrounding the 
scar.  The left macula was clear.  In the periphery, there 
was multiple histoplasmosis spots.   

The diagnoses were:  1.  Presumed ocular histoplasmosis with 
macular scar causing a decrease in vision in the right eye.  
The left eye appeared stable.  The examiner suggested 
monitoring the veteran every 6 months.  The veteran was 
instructed to do an Amsler grid at home every day and to 
contact an eye doctor if he noticed any change in either eye.  
2.  No prescription changes were warranted.  The veteran was 
to continue with same eye glasses.  

By way of a January 1996 rating decision, service connection 
was granted for a bilateral eye condition.  An evaluation of 
20 percent was assigned, effective November 1, 1995.  Service 
connection was also granted for headaches, and a zero percent 
evaluation was assigned, effective November 1, 1995.

In April 2000, the veteran's private physician, Dr. G.J.D., 
evaluated the veteran for history of eye surgery.   The 
veteran reported having an aura of seeing lights in the right 
eye, in which he was legally blind.  He could only make out a 
few things and the peripheral vision was severely affected.  
On physical examination that day, the veteran's left eye was 
20/20.  Examination of the right eye revealed that he really 
could not see anything out of the right eye on the chart.  
Head, eyes, ears, nose and throat examination was otherwise 
unremarkable.  The extraocular movements were intact.  He had 
no tenderness over the temporal area.  Neurologically, he was 
intact.  The physician's impression was blindness secondary 
to toxoplasmosis status post vitrectomy with post surgical 
headaches.  The physician stated "I think that the lights he 
is describing in that eye are triggering his headaches and 
certainly are a result of the problems that he has had with 
the right eye."  Enclosed was a copy of the veteran's visual 
acuities.  Therein, the visual acuity test at far and near 
revealed 20/20 left eye; and that the right eye was greater 
than 20/200.  He could not see the right eye column.

In an April 2000 private medical record, it was noted that 
the veteran underwent an eye examination and the diagnosis 
was presumed ocular histoplasmosis syndrome, and macular 
scarring in the right eye.  

In a statement received on May 3, 2000, the veteran requested 
reevaluation of his service-connected bilateral eye 
condition.  He contended that a rating higher than 20 percent 
was in order since his right eye vision was gone, and he was 
considered legally blind.  The veteran indicated that he 
could only make out a few things and that his peripheral 
vision had been severely affected.  The veteran cited to his 
eye examination with private physician Dr. G.J.D.  In this 
statement, the veteran also indicated that that he suffered 
badly from severe headaches twice a month.  He indicated that 
he took 6 Advil at a time, 3 times per day to try and stop 
the pain.  The veteran requested an evaluation in excess of 
zero percent for his service-connected headache disability.  

On May 4, 2000, the veteran's private physician, Dr. G.J.D., 
again evaluated the veteran, who presented with recurrent, 
severe headaches.  Neurological examination was characterized 
by severe impairment of vision in the right eye with a 
retinal scar identified on funduscopic examination.  
Neurological examination was otherwise normal.  Under the 
section for diagnostic considerations, the physician stated 
that the veteran presented with a history of severe, 
recurrent headaches following a right sided vitrectomy in 
1994.  His headaches were periodic in nature and were 
associated with scintillating scotomata, nausea, vomiting, 
photophobia, and phonophobia.  No family history or prior 
history of such headache was obtained.  Further evaluation 
was warranted, and it was noted that the veteran was 
scheduled for diagnostic testing.  

On May 4, 2000, the veteran underwent a "Visual Evoked 
Potential Study."  The study was performed utilizing pattern 
shifting visual stimuli.  Visual acuity was unable to be 
determined with right eye stimulus because of no elicited 
response.  The impression was abnormal pattern shifting 
visual evoked potential study.  The clinical implication was 
that the absence of response of identifiable waveforms 
following stimulation of the right eye, in conjunction with 
normal patterns identified with stimulation of the left eye, 
were characteristic of severe visual impairment seen in the 
right eye with no abnormal features suspected proximal to the 
optic chiasm.  

In May 2000, another of the veteran's private physicians, Dr. 
J.R.K, indicated that he had seen the veteran in his office 
on May 8, 2000.  The diagnosis was presumed ocular 
histoplasmosis syndrome, with second degree foveal scar in 
the right eye due to subretinal bleeding.  Visual acuity for 
the right eye was finger counting, and for the left eye was 
20/20.  

On May 11, 2000, the veteran underwent x-rays of the orbits 
to rule out metallic foreign body, prior to having a magnetic 
resonance imaging (MRI) done.  No metallic foreign bodies 
were seen.  The veteran then underwent a MRI of the brain.  
The veteran also underwent this procedure due to his 
headaches.  The impression was unremarkable MRI brain. 

On May 17, 2000, Dr. G.J.D., reported on the results of the 
diagnostic tests performed on the veteran, and made further 
comments on his evaluation of the veteran.  It was noted that 
an electroencephalogram (EEG) was done and that it was normal 
awake and asleep.  Neurological examination was persistently 
normal except for obvious severe visual impairment in the 
right eye.  Under the section for clinical implication and 
diagnostic consideration, it was noted that the veteran 
presented with persistent, recurrent severe headaches in the 
right periorbital region and retro-orbital region following a 
right vitrectomy.  As a result, the veteran had recurrent 
vascular/migraine headaches syndrome.  There had been no 
identification of an underlying neurologic condition as 
characterized by normal MRI, EEG, and blood work evaluation 
for possible inflammatory conditions.  

Other private medical records dated in May 2000 reveal that 
the veteran was examined for his eyes, and the plan was to 
have his eyes examined every 6 months.  

On July 3, 2000, the veteran underwent a VA neurological 
examination.  The examiner was a physician.  The veteran 
reported having severe, recurrent, headaches several times a 
month.  He took as many as 18 Advil at a time in the attempt 
to get the headache controlled.  About 4 times a year, he was 
incapacitated for several days with nausea and vomiting from 
headaches.  He recurrently had transient visual loss or 
flashing lights followed by recurrent headaches.  

Examination of the fundi revealed sharps discs and good 
venous pulsations.  There were some macular changes on the 
right, which were difficult to define with an un-dilated 
examination.  The pupils showed no problem with the 
consensual light reflex.  Extraocular movements were full.  
Cranial nerves were normal.  Gait and speech were normal.  
There were no bruits appreciated in the head, and the 
superficial temporal arteries were of normal pulse form and 
amplitude.  The diagnoses were 1.)  status post right eye 
surgery with post-surgical eye pain, chronic and recurrent 
2.)  post-surgical migraine (ophthalmic migraine) 3.) 
recurrent chronic headache pattern with vomiting.  The 
examiner indicated that the veteran would be placed on 
Valproic Acid and Propranolol as preventive measures, since 
the veteran had never been treated for his recurrent eye pain 
or for his migraines from a preventive standpoint.  

On July 21, 2000, the veteran underwent VA visual 
examination.  The veteran reported that he had had no trauma, 
no pain, and no visual symptoms besides the decreased vision 
in his right eye, which had been going on for quite sometime.  

Examination revealed that his right eye, uncorrected, at near 
was 20/800.  His right eye, uncorrected, at far was 20/400 at 
8 feet.  His right eye, corrected, at near was not improved.  
His right eye, corrected, at far was not improved, and there 
was no improvement when it was corrected at near.  The left 
eye uncorrected, at near was 20/20.  The left eye, 
uncorrected, at far was 20/20.  The examiner reported that, 
with using the red lens test, there was no diplopia.  
Confrontation fields were difficult to perform in the right 
eye due to the poor central acuity.  In the left eye, fields 
were full to the examiner's extent.  Intraocular pressures 
were 16 in his right eye and 15 in his left eye at 815.  Upon 
slit lamp examination, the lids and lashes were clear in both 
eyes.  The conjunctiva was clear in both eyes.  The cornea 
was clear in both eyes.  The anterior chamber was dark and 
quiet in both eyes.  The iris was flat in both eyes.  The 
lens was clear in both eyes.  Upon dilated fundus 
examination, the veteran was found to have a cup-to-disk (CD) 
ratio, in his right eye, of 0.25/0.25.  In his left eye, it 
was 0.30/0.30.  In his right eye, he was found to have an 
elevated histoplasmosis lesion right at the macula.  His left 
eye was clear at the macula.  In the periphery, there were 
histo-spots 360 degrees around in his right eye.  In his left 
eye, there were histo spots superior, superior nasally, and 
inferior.  

For a diagnosis, the examiner stated that the veteran had 
decreased vision in his right eye, secondary to 
histoplasmosis lesions.  He had a history of a vitrectomy in 
his right eye.  Histoplasmosis lesions in his left eye were 
not affecting his visual acuity at that time.  It was 
recommended that the veteran be monitored for changes.  

In an August 2000 rating decision, the evaluation of presumed 
ocular histoplasmosis with macular scarring and decreased 
vision, right eye, was increased from 20 percent disabling to 
30 percent disabling, effective May 3, 2000.  In that rating 
action, the evaluation for headaches was increased from zero 
percent disabling to 10 percent disabling, effective May 3, 
2000.  

In a VA outpatient treatment record, dated in September 2000, 
the VA examiner who had examined the veteran at his neurology 
examination in July 2000, reported that the veteran presented 
with fairly good response to the Valproic Acid and 
Propranolol combination that the examiner had started for 
prophylaxis and abortive treatment of migraines.  The 
examiner reported that the veteran had stopped using the 
large amounts of daily Motrin that he was taking, and 
consequently had had a remarkable improvement in chronic 
daily headaches.  The veteran still had migraines a couple of 
times a month, most of them starting around noon.  The 
examiner described changes he would make to the veteran's 
treatment, in terms of changing the amount of medication he 
took and the time of day that he took them.  Otherwise, the 
examination remained unchanged.  The fundi looked good.  The 
examining neurologist asked to see the veteran again in one 
year.  

In December 2000, the Decision Review Officer in this case 
called and spoke with the examiner who had examined the 
veteran on visual examination in July 21, 2000, to determine 
if during the examination of the veteran, the examiner had 
found evidence or signs of active pathology from the 
histoplasmosis lesions in the veteran's eyes.  The examiner 
stated that there were no signs of currently active 
inflammation from the ocular histoplasmosis and that the 
lesions noted on the deep fundus examination were residual 
scarring from previously active disease; but that the 
veteran's current eye condition was stable.  It was noted 
that if there had been any evidence of active disease 
process, the examiner would have mentioned signs of fluid 
accumulation or other indications of active pathology.  This 
telephone conversation was reported on a Report of Contact.  

Thereafter, the VA examiner faxed over a signed statement, 
wherein she said that based on examination findings for the 
veteran on July 21, 2000, there was no evidence of any active 
disease of the retina or choroid from histoplasmosis.  All 
lesions noted were from previous episodes.  

In August 2001, the veteran testified at a personal hearing 
before the undersigned.  The veteran indicated that he had 
decreased right eye vision and constant migraine headaches, 
warranting increased evaluations for both of these service-
connected disabilities.  The veteran testified that he 
experienced incapacitating migraine headaches at least twice 
a month, and sometimes three times per month.  He experienced 
prostrating attacks of migraine headaches that left him 
incapacitated at least 10 to 11 times per year.  The average 
duration of the headaches was 5 to 6 hours, and during the 
winter, they lasted up to 9 or 10 hours.  The veteran 
testified that the medication given to him by VA did not 
work, including the medication prescribed by the neurologist.  
The veteran indicated that he would go into a quiet and dark 
bedroom with the door closed until the migraine headache 
passed.  The veteran testified that he did not like his last 
set of VA examinations.  He complained about the type of 
medication he was given, and the amount that he was given for 
the migraine headaches.  The veteran testified that he was a 
night shift supervisor.  

The veteran's wife testified about the veteran's eye 
condition.  She stated that the veteran did pretty well at 
driving, and she described that, as the veteran drove to the 
hearing that day, she, as a passenger, had to give him 
directions and watch the road as if she were the driver.  At 
that point, the representative asked her if the veteran drove 
(regularly), and she stated that he did not usually drive; 
but that he did drive to the hearing that day because she was 
nervous about driving in a big city.  Regarding the veteran's 
migraine headaches, the veteran's wife stated that when he 
had the headaches, she turned everything off in the house so 
that the veteran could have complete quiet.  


III.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2001).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (the Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder; a 
practice also known as "staged ratings."  In this case, 
neither issue presents a Fenderson analysis, as the RO 
granted increased ratings, for both claims, effective back to 
the date that the veteran requested an increased rating, May 
3, 2000.  That is, the veteran was granted service connection 
for both disabilities by way of a January 1996 rating 
decision, and his next correspondence with the RO was on May 
3, 2000, when he asked for an increased evaluation.  
Accordingly, a "staged ratings" analysis is not indicative 
here.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).



A.  Bilateral Ocular Histoplasmosis

Ratings on account of visual impairments considered for 
service connection are, when practicable, to be based only on 
examination by specialists.  Such special examinations should 
include uncorrected and corrected central visual acuity for 
distance and near, with record of the refraction.  Snellen's 
test type or its equivalent will be used.  Mydriatics should 
be routine, except when contraindicated.  Funduscopic and 
ophthalmological findings must be recorded.  The best distant 
vision obtainable after best correction by glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  Also, if there exists 
a difference of more than 4 diopters of spherical correction 
between the two eyes, the best possible visual acuity of the 
poorer eye without glasses, or with a lens of not more than 4 
diopters difference from that used with the better eye will 
be taken as the visual acuity of the poorer eye.  When such a 
difference exists, close attention will be given to the 
likelihood of congenital origin in mere refractive error.  38 
C.F.R. § 4.75 (2001).

Loss of use or blindness of one eye, having only light  
perception, will be held to exist when there is inability to  
recognize test letters at 1 foot (.30m.) and when further  
examination of the eyes reveals that perception of objects,  
hand movements or counting fingers cannot be accomplished at  
3 feet (.91m.), lesser extents of visions, particularly  
perception of objects, hand movements, or counting fingers at  
distances less than 3 feet (.91 m.), being considered of  
negligible utility.  38 C.F.R. § 4.79 (2001).

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80 (2001).

The percentage evaluation will be found from table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  For example, if one eye has 
a Snellen index of 5/200 (1.5/60) and the other eye has a 
Snellen index of 20/70 (6/21), the percentage evaluation is 
found in the third horizontal row from the bottom and the 
fourth vertical column from the left.  The evaluation is 50 
percent and the diagnostic code 6073.  38 C.F.R. § 4.83a 
(2001).

Where there is a substantial difference between the near and 
distant corrected vision, the case should be referred to the 
Director, Compensation and Pension Service.  38 C.F.R. § 4.84 
(2001).

The RO evaluated the veteran's bilateral eye disability as 30 
percent disabling under 38 C.F.R. § 4.84a, Diagnostic Code 
6077.  A 30 percent rating is warranted when corrected acuity 
in one eye is 15/200 and 20/40 in the other eye.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6077 (2001).

Impairment of central visual acuity with blindness in one 
eye, having only light perception, and vision in the other 
eye 20/40 (6/12) warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6070.  A 40 percent evaluation is 
warranted for impairment of central visual acuity with 
blindness in one eye, having only light perception, and 
vision in the other eye 20/50 (6/15).  38 C.F.R. § 4.84a, 
Diagnostic Code 6069.  A 30 percent evaluation is warranted 
where vision in one eye is 5/200 (1.5/60) and vision in the 
other eye is 20/40 (6/12).  38 C.F.R. § 4.84a, Diagnostic 
Code 6074.  A 40 percent evaluation is warranted where vision 
in one eye is 5/200 (1.5/60) and vision in the other eye is 
20/50 (6/15).  38 C.F.R. § 4.84a, Diagnostic Code 6073. 

A 30 percent evaluation is warranted for  unilateral 
concentric contraction of visual field to 5 degrees, or rate 
as 5/200 (1.5/60).  A 30 percent evaluation is appropriate 
for bilateral concentric contraction of visual field to 45 
degrees but not to 30 degrees, or rate as 20/70  (6/21); and 
a 50 percent evaluation is warranted for bilateral concentric 
contraction of visual field to 30 degrees, but not to 15 
degrees, or rate as 20/100 (6/30).  The alternative ratings 
are to be employed when there is ratable defect of visual 
acuity, or a different impairment of the visual field in the 
other eye.  38 C.F.R. § 4.84a,  Diagnostic Code 6080 and Note 
(2).

The Board has reviewed the evidence of record, including the 
veteran's testimony, his wife's testimony, private medical 
records, and VA medical records, to determine that an 
evaluation in excess of 30 percent for the veteran's 
bilateral eye disability is not warranted at this time.  

An evaluation of 30 percent is warranted for the veteran's 
service-connected eye disability on the basis of best 
corrected distant vision in the right eye of 20/100 (the 
equivalent of 40/200) and vision in the left eye of 20/20.  
Even assuming, however, that the demonstrated impairment of 
right eye visual acuity is equivalent to blindness in that 
eye with only light perception, the evidence nevertheless 
demonstrates that the best corrected visual acuity in the 
veteran's left eye has consistently been 20/20.  As the 
veteran's best corrected visual acuity in the left eye is no 
worse than 20/40, there is no basis for the assignment of an 
evaluation greater than 30 percent for bilateral eye 
disability under the appropriate criteria with respect to 
impairment of central visual acuity.  

A higher percentage evaluation would not be warranted based 
on visual field constriction of the right eye because the 
highest rating provided in the Rating Schedule for 
constriction of the visual field in that eye would be 30 
percent and there is no evidence of constriction of the 
visual field of the left eye.  

Further, the medical evidence does not show currently active 
pathology of the uvea, choroid, or retina to warrant the 
assignment of an additional 10 percent for the veteran's 
service-connected ocular histoplasmosis as an active disease 
process.  The VA examiner who evaluated the veteran in July 
2000 specifically stated in December 2000 that there was no 
evidence of any active disease of the retina or choroid from 
histoplasmosis; and that all lesions were from previous 
episodes.

Basically, a 30 percent evaluation is the maximum schedular 
evaluation for blindness of one eye in the absence of 
anatomical loss of the eye and when the other eye is normal.  
38 C.F.R. § 4.84a, Diagnostic Codes 6063 to 6079 (2001).  In 
sum, entitlement to a higher evaluation of 40 percent is not 
warranted because the veteran does not have anatomical loss 
of the right eye or vision impairment in the left eye of 
20/50 or less. 

Lastly, it is noted that while the veteran testified that he 
was dissatisfied with his series of VA examination afforded 
him in July 2000, essentially asserting that the examinations 
for rating purposes were not thorough, a review of the 
examination reports shows that all pertinent complaints, 
history, findings, and tests were accomplished and there is 
no patent defect indicated in either the visual or 
neurological examinations.  In fact, the Decision Review 
Officer in the case called the examiner who provided the 
veteran with a visual examination in July 2000 for further 
commentary on whether there was an active disease process.  
Additionally, the evidence associated with the appeal, which 
includes both private and VA examinations, is consistent and 
no conflict appears.  Consequently, the Board concludes that 
the evidence of record is adequate for an equitable 
disposition of the appeal, and another series of VA 
examinations for rating purposes is not warranted.  


B.  Migraine Headaches

With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  Consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  

Under Diagnostic Code 8100, for Migraine, a 10 percent rating 
is warranted for migraines with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  A 30 percent rating is warranted with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months.  A 50 percent rating is 
warranted with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2001).  

The Board has reviewed the evidence related to this issue in 
its entirety, and determines that an increased rating is 
warranted.  The evidence at VA examination in July 2000, 
shows that the veteran has recurrent migraine headaches, and 
he has them several times a month.  He is incapacitated with 
the attacks about four times per year.  In August 2001, the 
veteran and his wife testified to worsening symptomatology.  
The veteran described that the attacks were prostrating, 
lasting up to 9 or 10 hours during the winter season.  When, 
after consideration of all evidence and material of record in 
a case, there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
of resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991).  In resolving all benefit 
of the doubt in the veteran's favor, it appears that the 
medical evidence, taken together with the veteran's credible 
testimony, indicates that the veteran is currently underrated 
for his migraine headache disability.  Accordingly, an 
increased rating, from 10 to 30 percent is warranted.  

However, evidence before the Board does not warrant a 50 
percent evaluation for migraine headaches, because the 
headaches, as described, are not shown to be equivalent to 
what are contemplated as prostrating prolonged attacks 
productive of severe economic inadaptability.  Even if they 
now occur more frequently, the evidence of record does not 
show that they are of such character and severity as to 
result in severe economic inadaptability at this time.  
Although the veteran at his personal hearing in August 2001 
described headaches lasting up to 9 or 10 hours in duration, 
he did not indicate that the headaches were prostrating for 
such extended periods of times to warrant a higher rating.  
The veteran testified that he works as a night shift 
supervisor, and there is no indication in the record that he 
has missed substantial time from work.  His wife testified 
about their family's need to accommodate the veteran with a 
noise free environment whenever he had an attack, but, the 
evidence of record does not indicate that the veteran is 
bedridden.  Neither the treatment records nor the veteran's 
statements suggest disability of such magnitude.  Contrary to 
the veteran's testimony, the VA neurologist who treated the 
veteran in July 2000 and September 2000, indicated 
improvement in the veteran's headaches with the use of 
prophylaxis.  Therefore, although a 30 percent evaluation is 
warranted for the veteran's disability, an evaluation in 
excess of 30 percent is not warranted.  


C.  Extraschedular

Review of the record reveals that the RO has expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2001).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question, for either issue on appeal.  VAOPGCPREC. 6-
96 (1996).  


ORDER

An increased evaluation for bilateral ocular histoplasmosis 
with macular scarring and decreased right eye vision, 
currently evaluated as 30 percent disabling, is denied.

A 30 percent evaluation for migraine headaches is granted; 
subject to the regulations pertinent to the disbursement of 
monetary funds. 


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

